AMENDED AND RESTATED SUB-ADVISORY AGREEMENT This Amended and Restated Sub-Advisory Agreement made as of the 14th day of May 2001, amends and restates the Sub-Advisory Agreement initially made as of the 30th day of June 1999, by and between New Covenant Trust Company, N.A., a limited purpose national trust bank (the “Trust Company”) and Capital Guardian Trust Company (the “Sub-Adviser”), solely for the purpose of reflecting the assumption of certain of the duties to perform the investment advisory services as described herein by the Trust Company’s separately identifiable investment advisory department, the NCF Investment Department (the “Adviser”). WHEREAS, pursuant to an agreement between them dated as of June 30th, 1999 (the “Advisory Agreement”) as amended and restated on May 14, 2001, the Adviser serves as investment adviser to New Covenant Funds, a Delaware business trust and an open-end management investment company (the “Trust”), which has filed a registration statement (the “Registration Statement”) under the Investment
